Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-12, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Evans et al. (6,491,211; hereinafter Evans).  Evans discloses a packaging apparatus (100, 101) comprising a sleeve (101, 101A) including an inside panel (150) including a cutout (156), a bottom panel (110), a top panel (120) coupled to the bottom panel, an inside folding panel (140; Fig. 5) coupled to the top panel and the inside panel, an inside closing panel (142) coupled to the inside panel, an opening formed by the inside panel, the bottom panel, the top panel, the inside folding panel, and the inside closing panel.  The cutout forms a lip (156A) on the inside panel to receive a locking member (178, 179; Figs. 4-6).
As to claim 5, Evans further discloses the sleeve comprises at least one hook (152) proximate to the opening.
As to claim 7, Evans discloses the sleeve and the locking member are configured so that the locking member abuts against the one or more hooks when the insert is in a first position (Fig. 4).
As to claim 8, Evans discloses the sleeve and the locking member are configured so that the locking member is received by the lip when the base is in a second position (Fig. 10).
As to claim 10, Evans further discloses a left panel (130) coupled to the inside closing panel, a left folding panel (116) coupled to the bottom panel and the top panel, a top right panel (118) coupled to the inside panel, and a bottom right panel (118) coupled to the top right panel.
As to claims 2, 6, and 11, Evans further discloses an insert (170) slidable within the sleeve and the insert comprises the locking member.
As to claims 3 and 12, Evans further discloses the locking member comprises a male rivet member (179) that abuts a top surface of the insert.
As to claims 9 and 19, Evans further discloses a button portion (160; Fig. 4) in the bottom panel, the button portion adapted to release the locking member upon application of a force thereto.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Knutson et al. (2009/0045096; hereinafter Knutson).  Evans discloses the packaging apparatus as above and the locking member comprises the male rivet member (178, 179).  However, Evans fails to show the locking member comprises a female rivet member as claimed in lieu of the male rivet member.  Knutson teaches a packaging apparatus (10) comprising a sleeve (12) and a base (14) including at least one blister (74) and a locking member (the middle locking flange 92 as shown in Fig. 3), the locking member comprises a female rivet member (the middle locking flange 92 includes a groove adapted to engage the post 96).  Therefore, it would have been obvious to one having ordinary skill in the art in view of Knutson to modify the packaging apparatus of Evans so the locking member comprises a female locking member instead of the male locking member because the selection of the specific type of the locking member such as the male or female rivet member would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,097,885. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736